Title: From John Adams to Benjamin Rush, 8 February 1789
From: Adams, John
To: Rush, Benjamin


          
            My Dear Friend
            Braintree Feb. 8 1789
          
          Your obliging favor of the 22d Ult I recd. last night.— I remember so much of the transactions, at the formation of the Pensilvania Constitution, that I wish you could save time enough from almost any other pursuit, to arrange your materials for an History of the Revolution in Pensilvania, to be published hereafter; at present perhaps it might not be prudent. The four respectable characters, who had much influence in the fabrication of your Constitution, Mr. Matlack Mr Cannon Mr Paine & Dr Young, should be analyzed and developed in a manner that would give offence. Let me give you the character of one of them, (Young) in a conversation which really passed in 1772 between Timothy Ruggles, & Royal Tyler.
          Ruggles. That Tom Young, is a firebrand, an incendiary an eternal fisher in troubled waters. Boston will nev[er] be in peace while that fellow is in it. He is a scourge a pestilence, a judgement.
          Tyler. come! come! dont abuse Dr Young; He is a necessary man in the town of Boston. He is in the city, what you are in the House of Reps.: a useful man.
          Ruggles. useful for what? Tyler. I was yesterday in a watch makers shop, and look’d over his shoulder while he put a watch together:

The springs and wheels, were all clean, and in good order, every one in its place as far as I could see, but the watch would not go: the artist at length with his thu[mb] and forefinger groping in the dust, upon his shop board took up a little dirty pin, scarcely visible to my naked sight blew off the dust and screwed it into a certain part of the wheelwork, the watch then click’d in an instant and went very well.— This little dirty screw are you in the Legislature and Dr Young in the town of Boston. Here was a loud roar of Laughter at Ruggles’s expence; but his wit has seldom failed him as his power of face; with all the gravity of a Judge he replied. Ruggles. Since you are upon clock work, I’l tell you what you resemble, the Pendulum—eternaly vibrating from one side to the other; but I must do you the justice to say I never knew one swing so clear. the answer hit the character so exactly, that the tide of laughter was now turned the contrary way.
          We have had my dear sir, in all the States in the course of the late revolution, two many of these little Pins who have acquired the reputation of great wheels and main springs. How few in any age or country have been equal to it; in America, we should have been very excusable if we had found none; neither our Education our prospects or expectations led us to this frame of thinking. Ages of anarchy and distraction preceeded the formation of such characters as those of Lycurgus and Solon. And long study and laborious travel, with a single view to discover the best forms of government were scarcely sufficient for their purpose. An anxiety for the consequences of the form of government which I found planning for Pensilvania, induced me to throw out those thoughts on Government which were printed I believe by Dunlap in 1776, if you can find one of them you will oblige Me by sending it; I have not seen it these ten years, and have not been able to find one here since my return. I remember that you wrote a series of speculations in the Newspapers about the same time upon the same subject; as I thought them at the time both Spirited and ingenious, I wish to see them again. With the character of Mr Tench Coxe, I have had for some time, an agreeable acquaintance, but knew not that he had employ’d many of his thoughts about me, till I received your letter. I have not seen a Pensylvania paper since my return, nor did I know but from a paragraph or two extracted into the Boston papers that any thing had been written concerning me.
          The character you give me of Mr McClay is very agreeable, and the more so because he is your Friend; his real character was little known here.
          
          If it should be my destiny to have any share in the new government, you will be very sensible of the delicacy of my situation, and of the necessity of a more accurate discretion, than nature perhaps has afforded me. I shall be very happy in your correspondence, but you will readily agree, that it must be very confidential. If my sensibility, by long and severe exercise, had not been almost exhausted, it would have been deeply affected, at the late descision in this state. After all the manœuvers and intrigues of a certain popular first magistrate, 21 and his faithfull emisaries, there was not one man returned by the people, from all the districts of the commonwealth, as an Elector, whose sentiments were even equivocal; unless it were one in a remote part, whose name I never heard before—and his opinion was only dubious.
          I am my Dear Sir, your affectionate Friend
        